PER CURIAM.
Thomas Kee appeals a final order dismissing his second amended complaint with prejudice. We affirm. Rogers v. State, 630 So.2d 513 (Fla.1993); DeWitt v. Rossi 559 So.2d 659 (Fla. 5th DCA 1990).
The Florida Supreme Court has clearly stated that a party abandons previously filed post-judgment motions when he files a notice of appeal of that judgment. In re Forfeiture of $101,591 in U.S. Currency, 589 So.2d 283, 285 (Fla.1991); First Union Nat’l Bank of Florida v. Yost, 622 So.2d 111, 113 (Fla. 1st DCA 1993).
The Florida Bar and its employees act as an official arm of the Florida Supreme Court and in such capacity enjoy absolute immunity for actions taken within the scope *655of their duties. Mueller v. The Florida Bar, 390 So.2d 449 (Fla. 4th DCA 1980).
Affirmed.